      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FERNANDO NUNEZ JR.,                        :    Civil No. 3:15-CV-01573
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
TOM W. WOLF, et al.,                       :
                                           :
             Defendants.                   :    Judge Jennifer P. Wilson

                                 MEMORANDUM

      Before the court is Plaintiff Fernando Nunez’s motion to compel. (Doc. 56.)

Plaintiff asks the court to strike Defendants’ interrogatory responses and objections

because they are not properly verified, timely served, complete or responsive. For

the following reasons, the motion will be denied.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Fernando Nunez is a self-represented individual who proceeds in forma

pauperis in this matter. Nunez is presently confined at the Mahanoy State

Correctional Institution (“SCI-Mahanoy”), in Frackville, Pennsylvania. Nunez

filed this action in 2015 challenging the denial of his requests for religious

accommodation for conjugal visits, a non-medically necessary circumcision,

congregational prayer with guests in the visitors’ room, and use of an electric

razor. (Doc. 35.) Following resolution of Defendants’ motion to dismiss the

amended complaint, all claims remain except for Plaintiff’s claim concerning the
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 2 of 10




denial of an electric razor. The surviving Defendants are Secretary John Wetzel

and Regional Deputy Tabb Bickell. (Doc. 64.) Defendants filed an answer to the

complaint on December 3, 2020. (Doc. 66.)

       In April 2020, Nunez filed a motion to compel claiming Defendants’

answers to his November 2019 interrogatories were evasive, untimely served, and

unverified by counsel. Due to these defects, Nunez argues that Defendants waived

all objections in their discovery responses.1 (Docs. 56, 57.) Under cover of a

February 24, 2020 letter, defense counsel intended to serve Nunez with copies of

Defendant Wetzel (Doc. 57, pp. 21–27) and Defendant Tabb’s (Id., pp. 29–35)

interrogatory responses. Defendants verified their respective interrogatory

responses on January 29, 2020 and January 30, 2020, respectively. (Id., pp. 17,

19.) Due to administrative issues, the envelope containing Defendants’ responses

was not mailed until March 17, 2020. (Id., p. 13.) Nunez alleges he incurred

$21.00 in expenses litigating his motion to compel. (Id., p. 38.)

       Defendants oppose Plaintiff’s motion to compel noting their untimely

service of their responses was not intentional and that their verified answers were

not evasive or inadequate. (Doc. 59.) Defense counsel claims that while

Defendants’ “discovery responses were prepared and submitted for mailing on



       1
          The court granted Defendants an enlargement until February 25, 2020, to respond to
Plaintiff’s discovery request. See Doc. 50.
                                             2
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 3 of 10




February 24, 2020,” they were “apparently misplaced and not mailed until March

17, 2020.” (Id.) Defense counsel attributes the oversight to administrative staffing

vacancies worsened by the advent of the Coronavirus. (Id., p. 4.) Nunez does not

dispute receiving copies of the Defendants’ interrogatory responses, or that each

Defendant verified them, and that defense counsel’s signature is affixed to the last

page of each response. Nunez repeated the assertions of his motion in his reply

brief. (Doc. 60.)

                               STANDARD OF REVIEW

      Under Rule 37 of the Federal Rules of Civil Procedure, "a party seeking

discovery may move for an order compelling an answer, designation, production,

or inspection." Fed. R. Civ. P. 37(a)(3)(B). The court may order a party to provide

further responses to an "evasive or incomplete disclosure, answer, or response."

Fed. R. Civ. P. 37(a)(4). If a motion to compel is granted, “the court must, after

giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or deponent whose conduct necessitated the

motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.”

Fed. R. Civ. P. 37(a)(5)(A).




                                          3
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 4 of 10




                                    DISCUSSION

      A.     Timeliness of Defendants’ Interrogatory Responses

      Pursuant to Rule 33(b)(2) of the Federal Rules of Civil Procedure, parties

must respond to interrogatories within 30 days (or such other time as the court may

determine) after being properly served. Here, the court granted Defendants an

enlargement of time until February 25, 2020, to respond to Plaintiff’s November

2019 interrogatories. Although defense counsel prepared Defendants’ responses in

a timely fashion, they were not mailed to Plaintiff until March 17, 2020, which was

twenty-one days late.

      Nunez, without evidence, states defense counsel’s actions “were intentional

and designed to stonewall plaintiff’s discovery efforts.” Yet, he does not identify

any harm or prejudice caused by his delayed receipt of Defendants’ interrogatory

responses. To date, both Nunez and counsel have been working cordially together

to resolve discovery and other litigation matters. The court urges this cordial

working relationship to continue. In this instance, it does not appear that

Defendants’ untimely service of Defendants’ interrogatory answers was

intentional. Moreover, the procedural posture of this case underscores the lack of

prejudice with respect to Nunez’s ability to conduct necessary discovery in this

matter. Only recently have the Defendants filed an answer to the amended

complaint. As such, the court has yet to issue a case management order setting a


                                          4
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 5 of 10




date for the close of discovery in this matter. Accordingly, Defendants’

interrogatory responses and objections will not be struck due to their late filing.

      B.     Counsel’s Alleged Failure to Attach a Signed
             Verification to Defendants’ Interrogatory Responses
      Rule 33 requires that interrogatory responses are answered “separately and

fully under oath” unless an objection is raised. See Fed. R. Civ. P. 33(b)(3). “The

person who makes the answers must sign them, and the attorney who objects must

sign any objections.” Fed. R. Civ. P. 33(b)(5). Rule 26(g)(2) of the Federal Rules

of Civil Procedure also imposes a “signature requirement” on an attorney or party

responding to discovery. See Fed. R. Civ. P. 26(g). With respect to counsel, their

signature on discovery documents constitutes a certification “that to the best of the

person’s knowledge, information, and belief, formed after a reasonable inquiry”

that at the time the request, response, or objection was made, it is:

             (i) consistent with these rules and warranted by existing
             law or by a nonfrivolous argument for extending,
             modifying, or reversing existing law, or for establishing
             new law; (ii) not interposed for any improper purpose,
             such as to harass, cause unnecessary delay, or needlessly
             increase the cost of litigation; and (iii) neither
             unreasonable nor unduly burdensome or expensive,
             considering the needs of the case, prior discovery in the
             case, the amount in controversy, and the importance of the
             issues at stake in the action.

Fed. R. Civ. P. 26(g)(1)(B). This obligation is different from a responding party’s

need to affirm their answers “under oath.”


                                           5
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 6 of 10




      Nunez’s belief that Defendants’ responses are “unverified” is wrong. Nunez

does not dispute that Defendants properly verified their interrogatory response.

Rather, he claims the responses are “unverified” because Defense counsel failed to

comply with the “verification” requirements of Fed. R. Civ. P. 33(b)(4). Nunez

addressed his interrogatories to Defendants, not defense counsel. Fed. R. Civ. P.

33(b)(3) only requires the party responding to the interrogatories to affirm their

answers “under oath.” Therefore, while Defendants must “verify” their

interrogatory responses, counsel need not. An attorney raising objections to

interrogatories must comply with the signature requirements of Fed. R. Civ. P.

26(g)(1) and 33(b)(5). Therefore, Nunez’ assertion that defense counsel’s

signature at the end of Defendants’ discovery answers failed to satisfy the

signature requirement of Fed. R. Civ. P. 33(b)(5) is without merit.

      C.     Nunez’s Challenges to            Defendants’    Individual
             Interrogatory Responses.


      Nunez also takes issue with certain responses provided by

Defendants to his interrogatories. To begin, Nunez claims that the

following response is evasive as it allows Wetzel to “answer a question

with a question.”

      Wetzel Interrogatory No. 9: Explain in specific detail how
      allowing plaintiff Nunez to have private conjugal visits with his
      lawful spouse would raise health concerns for the department?


                                          6
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 7 of 10




      Response: See answer to interrogatory 9 above.

(Doc. 57, p. 23.)

      The court disagrees. The obvious and logical reading of Defendant Wetzel’s

response, in the context of the preceding and similar interrogatory request, supports

defense counsel’s assertion of a typographical error in the response. See id., p. 22.

The signature and verification requirements of the federal discovery rules require

the responding party’s good faith and reasonable effort as to the accuracy of their

responses, not perfection. While undesirable and clearly unintended, typographical

errors do happen. In this instance, the error is obvious, and based on counsel’s

clarification that Wetzel incorporated by reference his response to interrogatory 8,

as his response to interrogatory 9, the court will not direct Wetzel to supplement

this response.

      Next, Nunez takes issue with both Defendants’ responses to the following

interrogatories because they “did not explain why inmates with medical conditions

– as opposed to Muslim inmates – are allowed to purchase and possess and possess

an electric razor, but inmates who request to purchase one for religious reasons can

not possess one.”

      Wetzel Interrogatory No. 16 & Bickell Interrogatory 6: Why
      does the department permit inmates with a verifiable medical
      skin condition to purchase and possess an electric razor for
      medical reasons, but does not allow inmates to purchase and
      posses one for religious reasons?


                                          7
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 8 of 10




      Response (Wetzel): Because the least restrictive alternative is to
      use a disposable razor. Electric razors have an added security
      risk because their cases are not transparent and because they are
      being manipulated for use in the manufacturing of tattoo
      paraphernalia.

      Response (Bickell): Because the least restrictive alternative is to
      use a disposable razor. Electric razors have an added security
      risk because their cases are not transparent.

(Id., p. 24–25, 30.)

      The court does not either Defendants’ answer to be unresponsive or evasive.

As suggested by Defendants, the wording of Nunez’s interrogatory, minus the

prefatory language, asks Defendants why inmates are not permitted to purchase

electric razors for religious purposes. Both Defendants fairly answered this

interrogatory and thus will not be required to supplement their responses.

      Finally, Nunez claims that the following response is evasive.

      Wetzel Interrogatory No. 22: Why can’t an area in the contact
      visiting room be designated for inmates and their loved ones to
      pray, in the same way the department has designated an area for
      children to play during an inmate’s contact visit?

      Response: See response to interrogatory 22 above.2

             2 Wetzel’s Response    to Interrogatory 21: You identify as Muslim, a
      faith that requires prostration to pray. Visitors are restricted to the visiting
      room in order for the department to monitor and control who is visiting.
      The visiting rooms, which are busy places, permit all inmate visitors, not
      just those of a particular faith. Allowing individuals, whether inmates or
      visitors, to prostrate themselves in such an area, while others (including
      small children) are moving around would create a trip risk and would, in
      addition, not be amendable to creating a quiet, clean (for the purposes of
      prostration) and sanctified areas as is normally associated with
      demonstrative prayer. (Id., p. 26.)

                                                 8
      Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 9 of 10




(Doc. 57, p. 26.)

      Again, Defendants acknowledge the typographical error in the response

where Wetzel refers to his answer to interrogatory 22 rather than interrogatory 21

“above”. Based on Wetzel’s clarification that he sought to incorporate by

reference his response to interrogatory 21 as his answer to interrogatory 22, the

court will not compel this Defendants to further respond the discovery request.

                                   CONCLUSION

      Plaintiff’s motion to compel seeking to strike the objections lodged in

Defendants’ interrogatory answers as untimely and unverified will be denied.

Also, as Defendants Wetzel’s answers to interrogatories 9, 16, and 22, and

Defendant Bickell’s response to interrogatory 6, are neither evasive nor

incomplete, Plaintiff’s motion to compel Defendants to supplement their responses

will be denied. There is no basis to issue discovery sanctions in this matter.

      An appropriate order will issue.



                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania


Dated: December 11, 2020



                                          9
Case 3:15-cv-01573-JPW-PT Document 68 Filed 12/11/20 Page 10 of 10




                               10
